Citation Nr: 1620371	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for low back strain prior to June 1, 2015.

2.  Entitlement to an evaluation in excess of 10 percent for low back strain from June 1, 2015.

3.  Entitlement to an initial evaluation in excess of 10 percent for tinea versicolor of the abdomen, back, and arms; and pseudofolliculitis barbae (PFB) of the face and neck (hereinafter skin disorders) prior to June 1, 2015.

4.  Entitlement to an evaluation in excess of 30 percent for skin disorders.

5.  Entitlement to an initial compensable evaluation for right plantar fasciitis prior to June 1, 2015 and an evaluation in excess of 10 percent from that date.

6.  Entitlement to an initial evaluation in excess of 10 percent for left plantar fasciitis.
7.  Entitlement to an initial compensable evaluation for a right ankle sprain prior to June 1, 2015.

8.  Entitlement to an evaluation in excess of 10 percent for a right ankle sprain from June 1, 2015.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1997, from August 1998 to April 1999, from March 2003 to August 2003, from June 2004 to May 2005, and from September 2008 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, awarded service connection for dermatophytosis and folliculitis (10 percent), bilateral plantar fasciitis (10 percent), low back strain (10 percent), and right ankle strain (noncompensable) effective September 2009.  The Veteran timely filed an appeal from the original assignment of the evaluations.

In November 2011, the RO recharacterized the skin disability, formerly evaluated as dermatophytosis and folliculitis, as tinea versicolor of the abdomen, back, and arms, and PFB of the face and neck.  The 10 percent rating was continued.  
In March 2015, the Board remanded the claims for further evidentiary development.  The Veteran was scheduled for VA examinations in June 2015.  In a June 2015 rating decision, the RO awarded an increased evaluation to 30 percent for the Veteran's skin disorders from June 1, 2015, and an increased evaluation of 10 percent for a right ankle sprain from June 1, 2015.  In a June 2015 supplemental statement of the case (SSOC), the RO continued the Veteran's 10 percent rating for low back strain and continued the Veteran's 10 percent rating for bilateral plantar fasciitis, but assigned a separate evaluation for each foot. 

A Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to entitlement to a specific disability rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this case, the Veteran has continued to prosecute his appeal for a higher rating following the initial grant of service connection.  Because the increased ratings awarded in the June 2015 decision were not granted effective from the initial date that service connection was awarded, the matters remain before the Board as a staged initial rating.  See Id.; Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1. Prior to June 1, 2015, the Veteran's low back strain was manifested by complaints of discomfort and spasms; the evidence reflects no pain on motion, no flare-ups, and normal range of motion. 

2. From June 1, 2015, the Veteran's low back strain was manifested by complaints of pain and limitation of motion; the evidence reflects pain on motion and range of motion of no worse than flexion of 40 degrees after repetition, to include consideration of flare-ups.

3. From September 19, 2009, the Veteran's skin disorders were manifested on 20 percent to 40 percent of the entire body or 20 percent to 40 percent of exposed areas affected, and required at least 6 weeks or more, but not constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12 months.

4. From September 19, 2009, the Veteran's right foot plantar fasciitis more closely approximated moderate disability, but did not more nearly approximate severe disability.

5. From September 19, 2009, the Veteran's left foot plantar fasciitis more closely approximated moderate disability, but did not more nearly approximate severe disability.

6. Prior to June 1, 2015, the Veteran's symptoms for his right ankle sprain more closely approximated moderate limitation of motion.

7. From June 1, 2015, the Veteran's symptoms for his right ankle sprain more closely approximated marked limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to June 1, 2015, the criteria for establishing an initial evaluation in excess of 10 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2015).

2.  From June 1, 2015, the criteria for establishing an evaluation of 20 percent, but not higher, for low back strain have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237.

3. From September 19, 2009, the criteria for establishing an initial evaluation of 30 percent, but not higher, for skin disorders have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7813-7806 (2015).

4.  The criteria for establishing a separate compensable rating for plantar fasciitis of the right foot have not been met prior to June 1, 2015, and the criteria for a rating in excess of 10 percent for this disability have not been met from that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, DCs 5299-5276; 5099-5020.

5. From September 19, 2009, the criteria for establishing an initial evaluation in excess of 10 percent for plantar fasciitis of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, DCs 5299-5276; 5099-5020.

6. Prior to June 1, 2015, the criteria for establishing an initial evaluation of 10 percent, but not higher, for right ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).
 
7. From to June 1, 2015, the criteria for establishing the maximum schedular evaluation of 20 percent for right ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the Veteran's claims, they arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record, but do not reflect that any available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations for his claims in July 2010, October 2011, and June 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiners considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Ratings Claims

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

A. Low Back Strain

In its September 2010 rating decision, the RO assigned a 10 percent initial rating for the Veteran's low back strain in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5237, and continued the rating assignment in June 2015. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under current provisions for rating intervertebral disc syndrome (IVDS), IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating Intervertebral Disc Syndrome Based on IVDS, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

For evaluation of IVDS, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The relevant evidence consists of VA treatment records, VA examinations in July 2010 and June 2015, and the Veteran's statements.

At this July 2010 VA general examination, the Veteran denied any bowel or bladder incontinence, as well as any flare-ups.  The examiner noted no paralysis, parethesias, numbness, or ankylosis.  The Veteran had a normal gait; and normal motor, sensory, and reflex examinations.  His range of motion was normal, but the examiner did not provide the degree of movement.  There was no pain on motion, but the Veteran experienced spasm discomfort on his right side with full flexion and when rotating to the left.  The Veteran reported that standing for a long time and tying his shoes induced spasms in his right paraspinous muscles.  The examiner found that the Veteran's occupation was not affected and that impacts to his activities of daily living included standing for prolonged periods and alteration to his exercise and recreational routines.

VA treatment records in May 2011 note that the Veteran walked two and a half miles about four times a week and that muscle strength and sensations were normal.

At his June 2015 VA examination, the Veteran denied any bowel or bladder problems and reported "a little bit" of numbness occurring intermittently to the back of the thighs.  He stated that he had flare-ups five times per week for about an hour, which usually occurred in the morning and late at night after work.  His pain baseline was six out of ten with functional impact such that he could sit for no more than one hour, stand for not more than 10 minutes, and walk for no longer than 20 to 30 yards before needing a break.  His pain during flare-ups was a ten out of ten, during which he could sit for no more than 30 minutes, and stand or walk for no longer than 5 minutes.  He indicated that he no longer jogged or walked for exercise due to back flare-ups, but that he could ride a stationary bike.  Range of motion was flexion of 70 degrees, extension of 30 degrees, lateral flexion in each direction of 20 degrees, and lateral rotation in each direction of 20 degrees.  There was pain on motion and lower lumbar paraspinous muscle tenderness, but it did not result in or cause functional loss.  Range of motion after three repetitions was flexion of 40 degrees, extension of 20 degrees, lateral flexion in each direction of 20 degrees, and lateral rotation in each direction of 20 degrees.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength, deep tendon reflex, and sensory tests were normal, and the examiner found that the Veteran did not have radiculopathy.  The Veteran also denied any bowel or bladder problems.  The examiner noted that there was no arthritis or IVDS.  Further, the examiner stated that the Veteran was not experiencing flare-ups at the time and that "it was not feasible to provide additional [range of motion] loss due to a [flare-up]" without resorting to mere speculation "because the [Veteran] was not experiencing a flare up at the time of the exam."

Upon review of the evidence, the Board finds that prior to June 1, 2015, an initial evaluation in excess of 10 percent is not warranted, and that from June 1, 2015, an evaluation of 20 percent, but not higher is warranted.

Prior to June 1, 2015, the evidence does not reflect forward flexion of the thoracolumbar spine that more nearly approximated 60 degrees, but no greater than 85 degrees, which would warrant a rating in excess to 10 percent.  To the contrary, the evidence shows that the Veteran had normal range of motion during his July 2010 VA examination, and while he experienced discomfort on his right side with full flexion and when rotating to the left, there was no pain on motion.  Further, the Veteran did not report any flare-ups or neurological abnormalities.

From June 1, 2015, the evidence reflects that the Veteran experienced forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees, which would warrant a rating of 20 percent.  However, the evidence does not reflect flexion of less than 30 degrees or unfavorable ankylosis of the entire thoracolumbar spine, which would warrant an evaluation in excess of 20 percent.  At this June 2015 VA examination, the Veteran's range of motion after repetition was flexion of 40 degrees, extension of 20 degrees, lateral flexion in each direction of 20 degrees, and lateral rotation in each direction of 20 degrees.  Further, while the examiner stated that he could not opine as to the additional loss of range of motion due to flare-ups, there is no indication that the flare-ups reduced motion to a degree so significantly beyond the degree indicated in the range of motion after repetition as to result in reduction of motion more nearly approximating the flexion of 30 degrees or less warranting the next higher 30 percent rating.

Consideration has been given to an increased evaluation for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  However, the record reflects that the Veteran has not been diagnosed with IVDS or experienced incapacitating episodes as defined in the applicable regulation at any time during the appeal period.

The Board further finds that no additional separate ratings are warranted for neurological disorders.  In that connection, the Board notes that the Veteran stated that he experienced "a little bit" of numbness occurring intermittently to back of the thighs.  However, the June 2015 VA examiner noted that his muscle strength, deep tendon reflexes, and sensory examinations were normal, and found that the Veteran did not have radiculopathy.  Further, the Veteran denied any bowel or bladder problems at both the July 2010 and June 2015 VA examinations.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that an initial evaluation in excess of 10 percent for a low back strain prior to June 1, 2015, is not warranted; and an evaluation of 20 percent, but not higher, for a low back strain from June 1, 2015, is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237.  

B. Skin Disorders

From September 19, 2009, the Veteran's skin disorders were rated at 10 percent disabling under Diagnostic Codes (DC) 7813-7806, and as 30 percent disabling from June 1, 2015, which directs to rate as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  As an initial matter, the Board notes that since the predominant manifestation of his disability is skin rashes, which more closely resemble dermatitis, the Board will rate the Veteran by analogy under Diagnostic Code 7806 for dermatitis. 

Under Diagnostic Code 7806, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or intermitted systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires that more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs be required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The relevant evidence consists of VA treatment records, VA examinations in July 2010, October 2011, and June 2015, and the Veteran's statements.

At his July 2010 VA examination, the Veteran reported that his skin disorders worsened with humidity and perspiration.  The examiner found that there was "extensive involvement of the trunk including the [anterior] and [posterior] chest to the level of the umbilicus," with "violaceous circular lesions" that were typical in fungal skin infections.  He noted that the Veteran used hydrocortisone cream and antipruritic medication, as well as ketoconazole shampoo.  The examiner remarked that the skin disorders did not have an effect on his work or activities of daily living.

VA treatment records in May 2011 noted that the Veteran had hyperpigmented scaly patches on his back, abdomen, and chest.

The October 2011 VA examiner noted that the Veteran was currently using hydrocortisone cream to be applied on his back, chest, neck, and arms, as well as ketoconazole shampoo to be used on his arm, chest, back, and scalp.  The examiner noted that the Veteran's rashes would likely worsen in the summer months with sweating and exercise, but that they would not spread below the elbows.  The Veteran also reported that he got facial lesions every other week, and used a steroid cream once daily, every day, for six to eight weeks and then stop for two to three weeks.  On physical examination, the examiner noted that the Veteran had scaly, scattered lesions on his upper back and hyperpigmented lesions on his left lateral abdomen just below the costal margin, on his bilateral upper arms above his forearms, and one raised scabbed lesion less than one millimeter on the left jaw line and right neck.  The examiner noted the Veteran's constant or near-constant use of topical corticosteroids and ammonium lactate.  He found that his tinea versicolor covered at least 5 percent but less than 20 percent of his non-exposed areas, and five percent of his exposed areas; and that his PFB did not cover any non-exposed area, and covered less than 5 percent of his exposed areas.  The examiner remarked that the skin disorders did not have an effect on his work or activities of daily living.

In his January 2012 notice of disagreement (NOD), the Veteran disagreed with the October 2011 VA examination and stated that his skin disorders covered more than 20 percent of his total body area, to include his neck, back, chest, arms, and face.  He also stated that he never claimed to use topical cream on a daily basis, and that instead he used it as prescribed, which was for a total duration of 6 weeks or more but not constantly.

At his June 2015 VA examination, the Veteran reported that his PFB worsened when he shaved with a razor and that the regions affected included the neck, primarily the anterior and beard region.  His complaints for his tinea versicolor included itching and burning primarily over the chest, abdomen, back, and upper arms, and that rashes tended to flare-up during warmer months.  His current medical treatment included using ketoconazole shampoo twice a week, terbinafine cream four to five days per week, and topical hydrocortisone during flare-ups.  The examiner found that he used topical corticosteroids, ketoconazole shampoo, and terbinafine cream six weeks or more but not constantly.  He also concluded that the Veteran's tinea versicolor covered 20 to 40 percent of his total body area and less than 5 percent of his exposed area, and that his PFB covered less than 5 percent of his non-exposed and exposed area.

Upon review of the evidence, the Board finds that an initial rating of 30 percent, but not higher, is warranted from September 19, 2009. 

As an initial matter, the Board finds it of note that the July 2010 and June 2015 VA examinations were conducted in the summer, whereas the October 2011 VA examination was conducted in the fall.  This is especially important in this instance because the Veteran and VA examiners have consistently stated that Veteran's skin disorders worsens during the summer months. 

The July 2010 VA examiner remarked that the Veteran's skin disorders extensively covered his trunk, including the front and back of his chest and down his abdomen, and that he used hydrocorticosteroid cream and ketoconazole shampoo to treat the skin rashes.  The October 2011 VA examiner found that the Veteran had scaly, scattered lesions on his upper back and hyperpigmented lesions on his left lateral abdomen just below the costal margin, on his bilateral upper arms above his forearms, and one raised scabbed lesion less than one millimeter on the left jaw line and right neck.  He noted that the PFB covered at least 5 percent but less than 20 percent of the Veteran's total body.  While the examiner stated that the Veteran used topical corticosteroids constantly or on a near constant basis, in his January 2012 NOD, the Veteran specifically refuted that assertion, stating that he did not use topical corticosteroids on a daily basis but as prescribed, which was for a total duration of 6 weeks or more but not constantly.  The June 2015 VA examiner observed that the skin disorders affected the Veteran's neck, chest, abdomen, back, and upper arms.  He found that total affected area was between 20 to 40 percent, and that the Veteran used corticosteroids to treat his disorders at least 6 weeks or more but not constantly.

Taking into consideration the July 2010 and June 2015 VA examiners' description of the Veteran's skin disorders during the summer months, when the Veteran's disability is worse, as well as the Veteran's January 2012 statement and the July 2015 VA examiner's findings that the Veteran uses topical corticosteroid prescription at least 6 weeks but not constantly, the Board finds that the Veteran's tinea versicolor and PFB more closely approximate a disability rating of 30 percent from September 19, 2009, or the entirety of the appeal period.  However, the evidence does not show that at any point do the Veteran's skin disorders affect more than 40 percent of his entire body or more than 40 percent of his exposed areas, or that he has used systemic therapy constantly or near-constantly in the past 12-month period, which would warrant the next higher rating, 60 percent.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, and resolving all doubt in the Veteran's favor, the Board finds that the claim for an initial evaluation of 30 percent, but not higher, for skin disorders from September 19, 2009, is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7813-7806.  

C. Plantar Fasciitis

From September 19, 2009, to June 1, 2015, the RO rated the Veteran with bilateral plantar fasciitis (claimed as bilateral heel spurs) as 10 percent disabling by analogy under Diagnostic Code 5299-5276.  From June 1, 2015, the RO provided separate ratings for the Veteran's right and left foot plantar fasciitis, rated as 10 percent disabling by analogy under Diagnostic Code 5099-5020.  These ratings reflect the fact that this disability is not specifically listed in the rating schedule and must be rated by analogy.  38 C.F.R. § 4.20, 4.27.  The resulting ratings are 10 percent for left foot plantar fasciitis from September 19, 2009 and 10 percent for right foot plantar fasciitis from June 1, 2015.  The issues have therefore been characterized as entitlement to an initial compensable evaluation for right foot plantar fasciitis prior to June 1, 2015 and an evaluation higher than 10 percent from that date, and entitlement to an initial evaluation in excess of 10 percent for left foot plantar fasciitis.

Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  Again, because the analogy is imprecise, the primary question is whether the plantar fasciitis causes moderate, severe, or pronounced disability.

A note for Diagnostic Code 5020 instructs to rate the disability based on limitation of motion of the affected parts, as degenerative arthritis, except for gout.  Under Diagnostic Code 5003, degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Disability ratings under Diagnostic Code 5003 is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.

The relevant evidence consists of VA treatment records, VA examinations in July 2010 and June 2015, and the Veteran's statements.

At his July 2010 VA examination, the Veteran reported that his foot pain was worse in the morning and that he had to stop jogging due to the pain.  The examiner noted that he had pain symptoms at the insertion of the plantar fascia to the calcaneus hallux valgus bilaterally, which was confirmed by x-rays.  There were no flare-ups, and the Veteran used orthotic inserts to help him walk.  During the physical examination, there was tenderness at the insertion point of the plantar fascia, and valgus to the left foot was noted on examination.  The examiner diagnosed the Veteran with bilateral plantar fasciitis associated with bilateral heel spurs and opined that the effect of the disability on his occupation was pain with prolonged standing. 

VA treatment records in May 2011 revealed that he had tenderness in the right heel and that his foot pain had not improved with the use of the shoe inserts.  A June 2011 physical examination showed normal range of motion of both feet and an assessment of onychomycosis, mild bilateral hallux abducto valgus, and flexible pes planus. 

In his January 2012 NOD, the Veteran stated that his podiatrist informed him that he had abnormal gait and he was prescribed custom shoe inserts, which helped some, but that he still experienced a lot of pain in his feet.  In his December 2012 VA Form 9, he reported that he still experienced daily pain, which caused him to have limited use of his feet, and that the inserts helped for a very little while but did not relieve the pain any longer.

VA treatment records in February 2013 reflected that the Veteran did not have any foot pain that day.  He reported that he still used his inserts daily and that they were helping, and that he also used plantar flexion straps at night.  In April 2014, VA treatment records noted slight pain bilaterally at the medial calcaneus and decreased bilateral medial arch.  The Veteran was assessed with pes planus and plantar fasciitis.  In October 2014, the examiner noted that the Veteran had minimal bilateral pain in the medial calcaneus and decreased bilateral medial arches.  The Veteran reported that the shoe inserts and plantar flexion straps were helping and that he used them regularly.

At his June 2015 VA examination, the Veteran reported that he had pain in both heels, which was worse in the morning.  He reported that his baseline pain was seven out of ten, and that while the pain did not affect his ability to sit, he could not stand for more than five minutes and walk longer than 20 to 30 yards (18 to 27 meters) before needed a break.  During flare-ups, which he stated happened four to five times per week and lasted between 30 to 60 minutes, he reported that his pain was a ten out of ten, and that while it did not affect his ability to sit, he could not stand for more than two minutes or walk for more than ten meters before needing a break.  He claimed that he used to run or walk for exercise, but that he had to stop both because of flare-ups in his back.  The examiner observed that the Veteran had bilateral pain on use, bilateral pain on manipulation, and severe spasm of the Achilles tendon on manipulation, but no swelling, callouses, marked deformity, pronation, "inward" bowing of the Achilles tendon, or marked inward displacement.  He rated the Veteran's severity as mild bilaterally and assessed that the pain did not contribute to functional loss.  The examiner reported that the Veteran was not experiencing flare-ups at the time of the examination and that it was not feasible to provide additional loss of range of motion due to flare-up without resorting to mere speculation.  The examiner diagnosed the Veteran with bilateral arthritis, mild hallux valgus deformity, and bilateral degenerative changes.

Upon review of the evidence, the Board finds that an initial compensable rating for right foot plantar fasciitis is not warranted prior to June 1, 2015, and a rating higher than 10 percent is not warranted for either foot at any time. 

At his July 2010 VA examination, he did not have any flare-ups, and a physical examination noted tenderness at the insertion point of the plantar fascia, as well as bilateral hallux valgus.  VA treatment records from May 2011 through October 2014 reveal that the Veteran experienced tenderness, normal range of motion of the feet, slight pain bilaterally at the medial calcaneus, decreased bilateral medial arch, and inconsistent relief from the shoe inserts.  The July 2015 VA examiner noted bilateral pain on use and manipulation, and severe spasm of the Achilles tendon on manipulation, but no swelling, callouses, marked deformity, pronation, "inward" bowing of the Achilles tendon, and marked inward displacement.  These symptoms more closely approximate moderate severity.  A higher evaluation of 20 percent for unilateral severe plantar fasciitis or 30 percent for bilateral severe plantar fasciitis is not warranted because the above noted symptoms do not more closely approximate evidence of marked deformity (pronation, abduction, etc.), indication of swelling on use, and characteristic callosities.

The Board has also considered the Veteran's statements including his description of flare-ups in the July 2015 VA examination.  Although the VA examiner opined it was not feasible to provide additional range of motion loss due to flare-up without resorting to mere speculation, the Board notes that Veteran's reported additional difficulties due to flare-ups are not so significant when compared to his baseline pain and difficulties as to more nearly approximate severe disability required for the next higher rating.  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that an initial compensable evaluation for right foot plantar fasciitis prior to June 1, 2015 is not warranted and an evaluation in excess of 10 percent for plantar fasciitis is not warranted for either foot at any time.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5276, 5099-5020.  

D. Right Ankle Sprain

From September 19, 2009, the Veteran's right ankle sprain was rated as noncompensable, and from June 1, 2015, as 10 percent disabling, under Diagnostic Code 5271, which states that a rating of 10 percent is warranted when limitation of motion of the ankle is moderate, and a maximum rating of 20 percent disabling is available where the limitation of motion in the ankle is marked. 

The words "moderate" and "marked," as used in the Diagnostic Code, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Normal ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The relevant evidence consists of VA treatment records, VA examinations in July 2010 and June 2015, and the Veteran's statements.

At his July 2010 VA examination, the Veteran reported that he used a Velcro ankle brace intermittently for standing to ease the discomfort in his right ankle.  The examiner diagnosed him with a mild ankle sprain and noted that it had no effect on his employment, although it did decrease his mobility.

VA treatment records in June 2011 revealed normal range of motion of the right ankle.

In his January 2012 NOD, the Veteran reported that he went to see the June 2011 VA podiatrist because of severe right ankle pain.  The podiatrist informed him that his ankle had never completely healed from the sprain and that he had an abnormal gait.

At his July 2015 VA examination, the Veteran reported constant pain in his right ankle, as well as "giving way" and a sense of weakness when compared to the left side.  He rated his baseline pain at four out of ten and that while the pain did not limit his ability to sit, he was unable to stand for more than 20 minutes and unable to walk for longer than 20 to 30 yards before needing a break.  He stated that he had flare-ups four to five times per week, lasting about one hour, and that the pain rated as a ten out of ten.  He contended that during his flare-ups he was not limited in his ability to sit, but that he was unable to stand for more than five minutes and unable to walk for more than five minutes.  He used to run or walk for exercise, but he had to stop because of the flare-ups in his lower back.  He used an ankle brace regularly.  Range of motion was dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 20 degrees.  There was no pain noted on examination and no pain with weight bearing.  The Veteran experienced ankle tenderness just inferior of the lateral malleolus, but there was no crepitus and no additional limitation of motion on repetition.  There was suspected instability of the right ankle, but anterior draw and talar tilt tests were negative.  The examiner found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner reported that the Veteran was not experiencing flare-ups at the time of the examination and that it was not feasible to provide additional loss of range of motion due to flare-up without resorting to mere speculation.  In addition, there was no arthritis and no ankylosis.

Upon review of the evidence, the Board finds that an initial 10 percent rating for a right ankle sprain prior to June 1, 2015, is warranted, and that the maximum schedular rating of 20 percent is warranted from June 1, 2015. 

Prior to June 1, 2015, the evidence shows that the Veteran wore an ankle brace to alleviate discomfort when standing, and that although his range of motion was normal, his ankle decreased his mobility.  Further, in June 2011 the Veteran contented that he had severe ankle pain and saw his podiatrist, who informed him that his right ankle sprain had never fully healed and that he had an abnormal gait.  

In Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that 38 C.F.R. § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under 38 C.F.R. § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that 38 C.F.R. § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that 38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.

Reading 38 C.F.R. § 4.59 in conjunction with DC 5271, the Veteran is entitled to a compensable rating under this DC only for moderate and marked limitation of motion.  Section 4.59 intends to recognize actually painful joints and provide at least the minimum compensable rating for the joint.  Under DC 5271, the minimum compensable rating is 10 percent for a moderate disability.  Here, the evidence shows that in July 2010, the Veteran wore an ankle brace to alleviate discomfort when standing, and that he had decreased mobility due to the joint.  Further, in June 2011, he experienced severe ankle pain, which led him to seek out his podiatrist.  As such, although the evidence does not reflect limitation of motion of the right ankle, the Veteran had painful motion and some decreased mobility due to his joint, which would warrant at least the minimum compensable rating under DC 5271 of 10 percent for a moderate disability.  However, there is no evidence that prior to June 1, 2015, the Veteran experienced flare-ups, and even assuming he did, neither the lay nor medical evidence reflects that these flare-ups were so significant as to result in additional loss of motion more nearly approximating marked limitation of motion required for the next higher, 20 percent rating.

From June 1, 2015, however, the evidence reveals that the Veteran experienced flare-ups four to five times per week, lasting about one hour, which limited his ability to stand and walk for more than five minutes.  In addition, his range of motion was plantar flexion of 0 to 20 degrees, or a limitation of over half of the normal range of motion of the joint.  

Taking into account all of the evidence set out above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's decreased range of motion and his reported flare-ups are significantly severe to more closely approximate marked limitation of motion, which would support assigning the maximum 20 percent rating for the Veteran's right ankle sprain from June 1, 2015. 

The Board also has considered whether any additional Diagnostic Codes are applicable, however the evidence shows that the Veteran did not have ankylosis of the ankle, or the subastragalar or tarsal joint; malunion of the calcis or astragalus; or astragalectomy.  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that prior to June 1, 2015, the claim for an initial compensable evaluation for a right ankle sprain is not warranted, but that from June 1, 2015, a maximum evaluation of 20 percent must be granted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5276, 5099-5020.  


III. Extraschedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The discussion above reflects that the symptoms of the Veteran's low back strain, skin disorders, plantar fasciitis of the right and left foot, and right ankle sprain are fully contemplated by the applicable rating criteria.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Similarly, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45.  Further, in regard to his skin disorders, the Board finds that the rating schedule adequately describes the severity and symptomatology of the Veteran's skin disorders, as the criteria for the 30 percent rating he is now receiving contemplates the symptoms that cause the disorder to cover 20 percent to 40 percent of the Veteran's body.  The Board therefore need not consider whether these disabilities cause marked interference with employment.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In addition, as the Veteran remains employed, the issue of a TDIU has not been raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

IV. Conclusion

For the foregoing reasons, reasonable doubt has been resolved in favor of the Veteran in granting higher ratings for low back strain, skin disorders, and right ankle sprain and the preponderance of the evidence is against any other higher ratings.  The benefit of the doubt doctrine is thus not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




ORDER

Entitlement to an initial evaluation in excess of 10 percent for low back strain prior to June 1, 2015, is denied.

Entitlement to an evaluation of 20 percent, but not higher, for low back strain from to June 1, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial evaluation of 30 percent, but not higher, for skin disorders from September 19, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial compensable evaluation right plantar fasciitis prior to June 1, 2015, and to an evaluation in excess of 10 percent from that date, is denied.

Entitlement to an initial evaluation in excess of 10 percent for left plantar fasciitis is denied.

Entitlement to an initial evaluation of 10 percent, but not higher, for a right ankle sprain prior to June 1, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an evaluation of 20 percent, but not higher, for a right ankle sprain from June 1, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


